﻿I wish
to express my sincere congratulations to Mr. Han
Seung-soo on his assumption of the presidency of the
fifty-sixth session of the General Assembly. We are
confident that his skills, competence and experience in
international affairs will facilitate his task of leading
and enriching the work of this session and of bringing
it to a successful conclusion with the desired results.
We assure him of our delegation’s cooperation in the
attainment of our shared objectives. We also want to
express our sincerest thanks and appreciation to his
predecessor, Mr. Harri Holkeri, former Prime Minister
of the friendly country of the Republic of Finland. We
thank him for his efforts in directing the work of the
last session and the various special sessions that took
place during his term.
35

I want to take this opportunity to reiterate my
sincerest congratulations to the Secretary-General, Mr.
Kofi Annan, and to the United Nations itself on being
awarded the Nobel Peace Prize. This is a well-deserved
award and a mark of distinction for the contributions
and the remarkable role played by the Secretary-
General and the United Nations in the maintenance and
the strengthening of international peace and security.
On behalf of my delegation, I also want to
express my sincere congratulations to the Secretary-
General on being granted a second term of office at the
head of the Organization. We intend to cooperate with
him in the attainment of our objectives, in the
fulfilment of the purposes and principles of the United
Nations Charter and in the preparation and
development of mechanisms for international
cooperation in all fields.
The terrible events of 11 September that struck
this city, which is host to our Organization, have been
forcefully condemned by my Government. This city
has attracted people from all over the world to a
dialogue among civilizations through our international
Organization, and it therefore deserves to be a city of
peace, not of terror and violence. We therefore take this
opportunity to express once again our sincerest
condolences to the families of the victims and to the
friendly American people, whose sorrow we share. The
world was horrified by this dangerous turn of events —
the terrorist acts that struck such vital sites in New
York and Washington, taking many lives and leaving
great destruction in their wake.
While expressing our solidarity with the friendly
country of the United States of America in its struggle
against terrorism and in the defence of its territory and
its people, and while we understand the reasons for the
military action being taken in Afghanistan, it is our
fervent hope that every effort will be made to spare
innocent civilians the destruction and disasters of war
so that they will not suffer further tragedies. For its
part, the international community must play its role in
protecting the Afghan people.
We must not forget the peaceful means of dealing
with terrorism. Every sincere effort must be made to
eliminate the scourge of terrorism, which will destroy
civilization and all the achievements of humankind if it
is not firmly confronted and if its causes are not
examined and uprooted. We stress that the use of
military force is not the best or the only solution for
eliminating terrorist groups. We appeal for a long-term
vision to prevail so that all elements of the problem can
be dealt with. In this respect, we reiterate our
welcoming of the Egyptian proposal for an
international conference on the fight against terrorism
in order to arrive at an effective, binding international
instrument for States.
In the midst of this tragedy, we have heard certain
opportunistic political circles in States and at the
international level linking terrorism to Islam and
Muslims. We fully and categorically reject this. Islam
is a religion of mercy for all, a religion based on
fraternity and tolerance. Muslims are the bearers of a
civilization, a culture and noble human and
humanitarian values. This is why the Organization of
the Islamic Conference, at its extraordinary session
held in Doha, Qatar, last October, totally dissociated
itself from all terrorism and reiterated its condemnation
of terrorism in all its forms and manifestations. The
session’s final communiqué reported in paragraph 3
that the Conference
“stressed that such shameful terror acts are
opposed to the tolerant, divine message of Islam
which spurns aggression, calls for peace,
coexistence, tolerance and respect among people,
highly prizes the dignity of human life and
prohibits killing of the innocent. It further
rejected any attempts alleging the existence of
any connection or relation between the Islamic
faith and the terrorist acts as such attempts are
not in the interest of the multilateral efforts to
combat terrorism and further damage relations
among peoples of the world. It stressed as well
the need to undertake a joint effort to promote
dialogue and create links or contacts between the
Islamic world and the West in order to reach
mutual understanding and build bridges of
confidence between the two civilizations.”
In this respect, my delegation wishes to
emphasize its categorical rejection of the calls of all
those who would like to use this human disaster to
settle old scores and old political differences and to
expand the field of military action to other areas under
the pretext of fighting terrorism.
We are concerned about the humanitarian
situation of the friendly Afghan people. International
humanitarian organizations report that the military
action taking place in Afghanistan has caused hundreds
36

of civilian casualties, that hundreds of thousands have
been displaced and that the civilian population is
experiencing severe living conditions. Humanitarian
organizations have warned that a humanitarian disaster
could be imminent for the Afghan people, especially
with the approach of winter. My country supports
international efforts to provide humanitarian aid to the
Afghan people, especially through the recent resolution
adopted at the meeting of Foreign Ministers of the
Conference of the Islamic Conference with a view to
creating a fund for this purpose.
The series of difficult and painful events in the
peace process in the Middle East on all its tracks and at
all its stages, particularly regarding the Palestinian
aspect of the question, confirms that in order to arrive
at a just, comprehensive and lasting peace it is
necessary to work towards implementing Security
Council resolutions 242 (1967) and 338 (1973), as well
as all other relevant United Nations resolutions that
demand the withdrawal of Israel from all Arab
territories occupied in 1967 and recognition of the
legitimate right of the Palestinian people to self-
determination and to the establishment of its own
independent State, with Al-Quds al-Sharif as its
capital. This is a basic, just and legitimate demand for
the purpose of consolidating the pillars of peace and
stability in the region. We express our full support for
these just demands of the Palestinian people who are
fully entitled to use all means available to them to put
an end to the Israeli occupation of their territory.
The Islamic countries also support the right of the
Palestinian people because of the justness of their
cause. Theirs is a legitimate right recognized and
guaranteed by all international norms and instruments.
The Sultanate of Oman invites the United Nations and
the Security Council to assume their full responsibility
to have Israel implement all relevant Security Council
and international resolutions and to stop the collective
punishment of the Palestinian people.
Following the Madrid Peace Conference, in 1991,
the region was full of hope and optimism. It seemed as
though peace were becoming a reality. Many
agreements had been reached, from Oslo to Sharm el-
Sheikh, and all the parties had embarked on dialogue
with one another in circumstances that were not ideal.
Nonetheless, despite all the missteps, peace moved
forward, because peace was the ultimate goal that
everyone eagerly sought. The Arabs believed in peace.
They had agreed to it as an irreversible strategic option
based on the principles of Islam, which advocates
tolerance and peace, and because they were convinced
that peace alone would make prosperity, stability and
development possible.
The Sultanate of Oman has therefore supported
every effort, with a view to achieving that much-
desired peace based on justice, fairness and the legality
of international resolutions and the principle of land for
peace. But Israel deviated from those principles,
inventing its own concept of peace. Israel has used
every possible means of imposing its own kind of
peace. Israel does not really want the peace that the
world is considering. Israel wants its own special kind
of peace. It wants the international community to go
along with the current reality — the occupation of
territory, without giving the Palestinians any role or a
State. This is why violence in the region is a dynamic
of action and reaction. This is why there has been
bloodshed and why life and property continue to be
destroyed. Will the world stand by and watch the
killing of innocents, the murder of the elderly and
children?
The Sultanate of Oman therefore invites the two
sponsors of the peace process — the United States of
America and the Russian Federation — and the
Secretary-General to play their role so that the situation
can return to normal and so that the peace process, in
all its aspects, can be revived and resumed from the
point where it left off.
My Government supports the just position of the
fraternal Syrian Arab Republic. Its actions are aimed at
recovering the occupied territory of the Golan Heights
and at ensuring Israel’s withdrawal to the 4 June 1967
border. In our opinion, it is in Israel’s interest to
resume the negotiations, in accordance with the
principles of international law and international
resolutions including Security Council resolutions 242
(1967) and 338 (1973), as well as the principle of land
for peace, in order to lay the foundation for peace and
security, so that an effective partnership can be built
and a lasting, stable and viable relationship based on
mutual interests among the States of the region can be
established and consolidated.
My Government also asks Israel to work towards
the full implementation of Security Council resolution
425 (1978), which calls upon Israel to withdraw from
all Lebanese territory. The Shab’a farms area is an
integral part of Lebanese territory and is covered by
37

that resolution. It is in Israel’s interest to withdraw
from that territory in order to broaden the prospects of
peace and to strengthen peace and stability, which
everyone desires.
The imposition of sanctions as a political
mechanism means that Governments must fulfil their
obligations under international resolutions. However,
we see that this policy has become a weapon that
jeopardizes the fundamental rights of peoples. This is
unacceptable. Hence, it is important that the Security
Council seek effective policies and mechanisms that
take into account the extent to which resolutions have
been implemented by the countries to which those
resolutions are addressed, such as Iraq, Libya and
others.
Despite all the serious international and regional
efforts to relieve the suffering of the fraternal Iraqi
people, we note that the overall situation in Iraq and
the future of the Iraqi people are becoming increasingly
problematic because of the economic embargo imposed
on them in 1990. That is also the view of the
humanitarian and international agencies and
organizations in Iraq.
The Sultanate of Oman supports all efforts to lift
completely the economic sanctions against Iraq. At the
same time, we call upon the Iraqi Government to
cooperate constructively with the United Nations in
order to implement the remaining relevant Security
Council resolutions, particularly regarding prisoners of
war, missing Kuwaitis and missing persons from third
States.
The Sultanate of Oman warmly welcomes the
wise approach of our brethren in Bahrain and Qatar.
Those two countries have proceeded to implement the
Judgment of the International Court of Justice of 16
March 2001. That positive approach by those two
fraternal countries has eliminated many sources of
tension and has made a genuine contribution to the
establishment of peace, security and stability in the
region.
My Government is gratified by the friendly
official contacts between the United Arab Emirates and
the Islamic Republic of Iran, which will enable those
two countries to agree on joint means to put an end to
their dispute over the three islands belonging to the
Emirates.
The political, economic, social and cultural
changes taking place in today’s world mean that
African countries and their leaders must work hard to
build trust among their peoples and their countries so
that they can cooperate on the basis of common interest
and constructive dialogue and so that they can take
local measures and initiatives to resolve all their
disputes and to solve the refugee problem. We call on
the international community, as represented by the
United Nations, to take equitable measures to improve
the situation in Africa and to make it possible to
resolve its political, economic, social and health
problems.
Because of the great importance that the
Sultanate of Oman attaches to development, we are
pleased that the first International Conference on
Financing for Development will take place in Mexico
in 2002 and that this date is in the near future. We
appreciate the value of dialogue between the rich
countries of the North and the countries of the South
that are bedevilled by social and environmental
problems, and we hope that contacts and dialogue
between the two groups will increase genuine
cooperation and coordination among States in all
fields, with a view to narrowing the economic and
technological gap between their peoples.
Over the past 30 years of Oman’s development
process, my Government has constantly worked to
balance development and environmental protection.
Such efforts have been successful thanks to His
Majesty the Sultan’s declaration of 2001 as the Year of
the Environment. In the framework of our contribution
and of our interest in global environmental issues, we
have pledged that we will sign all conventions and
treaties aimed at protecting the Earth’s environment.
My country today appeals to developed countries to
meet the commitments they undertook at the United
Nations Conference on Environment and Development,
held at Rio de Janeiro, especially with respect to the
provision of technical assistance to developing
countries.
In the light of the importance of integration into
the world economy, my country officially joined the
World Trade Organization on 9 November 2000. We
hope thus to enhance the role and the level of our trade
and industrial organizations and services and to ensure
that they are duly integrated into world markets. My
country has undertaken great economic reforms to
liberalize trade and investment. We have also enacted
38

many laws and have strengthened our mechanisms and
regulations in these areas.
I should mention that, on 20 December 2000 at
New York, the Sultanate of Oman signed the Rome
Statute of the International Criminal Court. We hope to
complete the ratification process and thus to accede to
this new organ of international law, which is aimed at
bringing to justice those who violate human rights and
commit crimes against humanity, wherever they may
be.
We thank the Secretary-General for his annual
report on the work of the Organization (A/56/1). It sets
out the achievements of the United Nations while
describing the obstacles in its way, and it charts a
course for the future to strengthen our work towards
the purposes for which the United Nations was
established. In his report, the Secretary-General also
discusses the implementation of the Millennium
Declaration and its ambitious recommendations. We
must be ready now to endorse visions that would
strengthen the United Nations and restructure it in line
with current realities. That includes enlargement of the
Security Council in a manner proportionate to the
overall membership of the international community. In
that way the Organization can serve as an effective
intermediary in international life and a source of
international law.
It is our hope that this session will be successful,
and that it will set out a vision of the future that will
define the contours of future action for the benefit of
all mankind.
